Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 50-56 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 50-56, the claims as a whole are indefinite. It is unclear what structure of the “attachment template tray system” is further limited by the functional recitations of cooperation with the “orthodontic attachment”. For examination purposes, the template body is only recited to have tooth-receiving cavities which are configured for the intended use of receiving an orthodontic attachment, the orthodontic attachment is not construed to be part of the attachment template tray system. As the body of claim 50 does not require beyond a functional capability of receiving an orthodontic attachment. 
Regarding claim 50, the limitation “holding an at least partially uncured orthodontic attachment” is indefinite. It is unclear if the uncured orthodontic attachment is part of the template body or not. For examination purposes the attachment cavity receiving the partially uncured orthodontic attachment is only recited as an intended use of the attachment cavity.
Regarding claims 64-65, the limitations are indefinite as they appear to be directed to a non-elected embodiment. For examination purposes it is construed that the limitations are construed to be in the light source tray and not the tooth receiving cavities.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-36, 45-46, 49-51,53,55, 61-62, 66-69, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 6309215) in view of Cohen (US 3,949,477), and further in view of Grande (US 2019/0247147).
Regarding claim 31, 33-36, 38-39 , 45-46, 49-51, 53, 55, 61-62, 66-69, and 71, Phan discloses an attachment template tray system in FIGS. 1-18 comprising: a template body (105) having an interior surface (401, “receiving cavity 401 for a tooth 103”, Col. 12, lines 3-43) with one or more tooth-receiving cavities (Col. 12, lines 3-43), configured to receive one or more teeth (103) of a dentition of a patient (Col. 12, lines 3-43), at least one tooth-receiving cavity of the one or more tooth-receiving cavities (FIG.14A) including an attachment cavity (shown in FIG. 6 105 receives 101) configured to place at least a portion of an orthodontic attachment (100) on at least one tooth of the one or more teeth (FIG. 14C), wherein the template body is configured to align the attachment cavity with the orthodontic 
Phan fail(s) to teach a light source tray configured to be placed around the template body in the patient’s mouth, the light source tray comprising; a radiation source configured to facilitate bonding of the orthodontic attachment to the at least one tooth; a radiation source arranged and electronic 
However, Cohen teaches in FIGS. 1-7  (claim 31) a light source tray (16b) configured to be placed around the template body (15b) in the patient’s mouth, a radiation source (17b) arranged and electronic circuitry electronically (17b is an energy source which would contain electronic circuitry) configured to activate the one or more radiation sources for a predetermined amount of time (as desired by the user); a power source (19 shown in FIG. 7 to have same power source cable as shown in the other embodiments and would be required to power the radiant energy) on the light source tray (connected to 17b of the light source tray) wherein the power source powers the plurality of radiation source upon activation of a control on the light source tray (when plugged in by the user); wherein the light source is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan, by requiring a light source tray configured to be placed around the template body in the patient’s mouth, the light source tray comprising; a radiation source configured to facilitate bonding of the orthodontic attachment to the at least one tooth; a radiation source arranged and electronic circuitry electronically configured to activate the one or more radiation sources for a predetermined amount of time; a power source on the light source tray wherein the power source powers the of radiation source upon activation of a control on the light source tray; wherein the light source is configured to turn off after a predetermined period of time has passed, the predetermined amount of time corresponding to a duration of time for completion of curing of the orthodontic attachment; a light source tray configured to be placed around the template body in the patient’s mouth, the light source tray comprising; a light source configured to couple with the template body configured to apply light to cure the orthodontic attachment to the at least one tooth; a user 
Phan/Cohen fail(s) to teach the light source tray comprising; a plurality of  radiation sources configured to facilitate bonding of the orthodontic attachment to the at least one tooth; (claims 61-62) wherein the power source includes a battery; (claim 68) wherein the light source tray further comprises a processor configured to control activation of the plurality of radiation sources; (claim 46) wherein the curing radiation comprises nonvisible light and the light trans missive material allows transmission of the nonvisible light.
However, Grande teaches an embodiment in FIGS. 16a-b with a light source (312) with a plurality of radiation sources (a plurality shown) configured to facilitate bonding of the orthodontic attachment to the at least one tooth (as shown in FIG 16A); wherein a processor is used to control ([0083], “controllable electronics”); and wherein the curing radiation comprises nonvisible light and the light trans missive material allows transmission of the nonvisible light ([0083], “NIR spectrum”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen, by requiring a plurality of  radiation sources configured to facilitate bonding of the orthodontic attachment to the at least one tooth; (claims 61-62) wherein the power source includes a battery; (claim 68) wherein the light source tray further comprises .
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 6309215) in view of Cohen (US 3,949,477), and further in view of Grande (US 2019/0247147), and further in view of Osterwalder (US 6,976,841).
Regarding claim 70, Phan/Cohen/Grande discloses the claimed invention substantially as claimed as set forth above. 
Phan/Cohen/Grande fail(s) to teach wherein the light source tray further comprises a processor configured to control activation of one or more light sources.
However, Osterwalder teaches a light source tray in FIG. 5 configured to be placed around an exterior surface of a tray with a bonding system including a plurality of light sources which are LEDS (18) arranged around the inner surface of the light source tray and a power source connected thereto (col. 7, lines 18-37); wherein the light source tray further includes a handle (48) and electronic circuitry (22/24) electronically configured to activate the one or more radiation sources for a predetermined amount of time (time of use); (claim 70) wherein the light source tray further comprises a processor configured to control activation of one or more light sources (Col. 7, lines 17-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen/Grande, by requiring (claim 70) wherein the light source tray further comprises a processor configured to control activation of one or more light sources;, as taught by Osterwalder, for the purpose automatically controlling the light therapy times.
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 6309215) in view of Cohen (US 3,949,477), and further in view of Grande (US 2019/0247147), and further in view of Binner (2012/0021375).

However, Binner teaches a dental system with a tooth-receiving cavity (formed by 116/156/114) and wherein light sources can be embedded in the device ([0098], “light sources may be embedded in the appliance”) and a plurality of sensors which control operation of the device  ([0105]; [0115]-[0117], “sensing means… “correct position over the teeth in the oral cavity and which will not allow the device to activate unless this position is verified”) and can be a pressure , ultrasonic, laser, optical or other various sensing means ([0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen/Grande, by requiring (claim 38) wherein the attachment template tray system is configured to provide an indication to a user indicating when bonding of the orthodontic attachment to the one or more teeth has substantially completed; (claim 39) wherein the indication corresponds to the predetermined amount of time, as taught by Binner, for the purpose of ensuring that the device treatment is executed as planned automatically.
Claims 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 6309215) in view of Cohen (US 3,949,477), and further in view of Grande (US 2019/0247147), and further in view of RIzoiu (US 6,616,447).
	Phan/Cohen/Grande discloses the claimed invention substantially as claimed as set forth above.
Phan/Cohen/Grande fails(s) to teach a power source encapsulated in a wall of the one or more tooth-receiving cavities; (claim 64) wherein the power source is encapsulated within a buccal wall of the one or more tooth-receiving cavities; (claim 65) wherein the plurality of radiation sources are encapsulated within a buccal wall of the one or more tooth-receiving cavities.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen/Grande, by requiring a power source encapsulated in a wall of the one or more tooth-receiving cavities; (claim 64) wherein the power source is encapsulated within a buccal wall of the one or more tooth-receiving cavities; (claim 65) wherein the plurality of radiation sources are encapsulated within a buccal wall of the one or more tooth-receiving cavities, as taught by Rizoiu, for the purpose of making a smaller device that can be entirely placed within the mouth that is more comfortable for the user.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Phan (6309215) in view of in view of Cohen (US 3,949,477), and further in view of Grande (US 2019/0247147), and further in view of Cleary (US 2004/0219473).
Regarding claim 32, Phan/Cohen/Grande disclose the claimed invention substantially as claimed as set forth above.
Phan/Cohen/Grande teaches a tooth-receiving cavity but fails to teach wherein the attachment cavity comprises a release material wherein the release material includes one or more of a lubricant, a thin film or a coating.
However, Cleary teaches a release material ([0025] ,”the softer material initially holds the appliances and yet is sufficiently flexible to release from the appliances after the appliances have been 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen/Grande, by requiring wherein the attachment cavity comprises a release material wherein the release material includes one or more of a lubricant, a thin film or a coating, as taught by Cleary, for the purpose of providing an agent for release to the teeth during use of the device.
	Response to Arguments
Applicant's arguments filed 05 January 2022 have been fully considered but they are not persuasive. 
On pages 11-12, applicant argues that the combination of references fails to disclose the amended limitations. However, Cleary/Kipke is not used in the current grounds of rejection as Cohen/Grande is now relied on to teach such features.
For these reasons applicant’s arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/11/2022